Citation Nr: 0028130	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  98-08 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran had active naval service from May 1970 to January 
1996.  This matter is at the Board of Veterans' Appeals 
(Board) from a May 1996 decision by the Department of 
Veterans Affairs (VA) San Diego Regional Office (RO).  

The veteran appeared at a personal hearing before the RO in 
July 1998.  The record indicates that his testimony could not 
be transcribed due to an equipment malfunction.  In October 
1998, the RO advised the veteran's service representative 
that another hearing could be scheduled, or the Hearing 
Officer could make a decision based on notes taken at the 
hearing.  The representative reported that the veteran did 
not want to make a decision on a new hearing until he 
furnished additional evidence for RO consideration.  

In February 1999, the representative informed the RO that he 
had made several unsuccessful attempts to contact the veteran 
to determine whether the additional evidence would be 
forthcoming.  In the same month, the RO directly notified the 
veteran by letter about the transcription equipment 
malfunction, and informed him that options included:  1) 
requesting a new hearing, or 2) allowing the Hearing Officer 
to make a decision based upon the notes taken at the hearing.  
Notably, the RO informed him that, if a response was not 
received within 30 days, a new hearing would be rescheduled.  
To date, no response has been received from the veteran.  The 
Board believes that a remand in this case to the RO for the 
purpose of scheduling a hearing is not necessary in light of 
the favorable decision below.


FINDING OF FACT

The service medical records show complaints of frequent or 
severe headaches and post-service clinical records, as well 
as evidentiary statements of the veteran, reflect a 
continuity of symptomatology of chronic headaches of service 
origin.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
his headache disability was incurred on active service.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran's December 1969 military enlistment medical 
examination report is negative for pertinent complaint or 
clinical finding of headache disorder.  On a December 1969 
report of medical history, he denied experiencing frequent or 
severe headaches.  

Service medical records in November and December 1979 reflect 
that the veteran complained of a "several [year history]" 
of headaches of sudden onset, located over the right parietal 
area.  He characterized the headache pain as "severe 
occasionally accompanied by dizziness and nausea."  He 
reported that he had lost consciousness on a few occasions 
over the prior three years due to the headache pain.  An in-
service examination in January 1980 shows a diagnosis of 
probably muscle contraction headache; doubt migraine, cluster 
headache.  X-ray studies of the skull were normal.  An 
October 1987 examination report shows diagnosis of "probable 
bronchitis," and the veteran reported that he had been 
suffering from headaches over the prior three days.  A 
February 1993 medical record reflects complaints of 
headaches.  A service medical record in April 1993 reflects a 
complaint of "frequent" headaches, for which the veteran 
said he had used Advil over the prior "few years."  Service 
medical records in November and December 1995 show additional 
complaints of headaches.

On the January 1996 military separation medical examination, 
the veteran complained, in pertinent part, of frequent or 
severe headaches occurring approximately twice a month over 
the prior 20 years.  He reiterated that he occasionally 
"blacked out" due to headaches, and that he had had some 
success self-medicating the headaches with Advil.  The 
examiner elaborated that the headaches were generally located 
near the top of his head.  Examination on separation from 
service was negative for clinical findings related to 
headaches.

In March 1996, the veteran filed a claim of service 
connection for migraine headaches, among other disabilities.  
On VA examination that month, he complained of constant 
posterior occipital headaches.  He stated the symptoms 
included nausea, blurred vision, and difficulty focusing his 
vision.  He reported that the headaches were relieved by 
Tylenol and sometimes Advil.  Diagnosis, in pertinent part, 
was occipital headaches, etiology undetermined.

By May 1996 rating decision, the RO denied the claim of 
service connection for headaches as not well-grounded, 
holding that there were no definitive findings or diagnoses 
of chronic headaches during active duty, and the March 1996 
VA examination did not show definitive findings to account 
for the occipital headaches.  The veteran was notified of the 
decision on June 14, 1996, and he filed a timely notice of 
disagreement on June 10, 1997.

On VA neurological examination in July 1997, the veteran 
complained of a 20-year history of headaches, generally 
occurring on the top of his head.  He reported they occurred 
about every other month, and lasted about four weeks on each 
occurrence.  He described the headache pain as excruciating, 
and although he preferred to "limit the amount of pills that 
he is taking," he took up to 6 Advil a day for relief.  He 
denied photophobia and visual aura, but reported that he had 
a difficult time focusing during each occurrence.  The 
neurologist reported that the headaches were not aggravated 
by physical movement.  Diagnosis was tension-type headaches.  
The VA examiner commented:

I made this decision of tension-type 
headache due to the location of the 
headache (which is over the top of the 
head and over the forehead areas) and the 
length of time of the headache (which is 
four weeks at a time, which is more 
likely for tension-type headaches).  If 
this is a vascular, migraine headache, 
the only sign he has of migraine is 
nausea, and the usual type of migraines 
include photophobia . . . increased 
symptoms with movement, vomiting, and 
family history.  He does not have these.  
The [veteran] says these are 
excruciating, but he still limits the 
amount of medication that he is taking 
for these headaches.  

According to the Hearing Officer's notes, the veteran stated 
at the July 1998 hearing that his headaches began in 1976, 
and he initially treated them in 1979.  He testified that the 
headaches occurred three to four times per year and lasted 
three to four weeks.  He denied any change in the frequency 
or severity of the headaches since their onset in 1976.  He 
reported that he had not seen any private physicians for the 
headaches except as documented in the service medical 
records.  He testified that symptoms included dizziness, 
difficulty focusing, and some nausea.  He reported that he 
"worked through" his headaches, and had not lost time from 
work because of them.  

At the hearing, the veteran's spouse submitted a written 
statement indicating that she married the veteran in December 
1986.  During their marriage, she noticed "many occasions" 
when he appeared to be in severe pain.  When she questioned 
him about it, he responded that he had "that headache again 
which won't go away."  

The veteran's representative furnished a medical report 
showing that he had a neurological consultation in July 1998 
at a Naval Medical Center in San Diego.  He reported 
suffering three to four headaches during the previous year, 
each episode producing excruciating pain for three weeks.  He 
told the neurologist that the pain, located in the occipital 
and parietal regions, constantly throbbed at maximum level 
until relieved by Advil.  He reported that he suffered a 
similar headache pattern between 1979 and 1997, and headaches 
in 1976.  He denied any head injuries, but reported exposure 
to noise when he served in "gunnery" from 1970 to 1972.  A 
computed tomography scan was interpreted as "normal head 
CT."  The neurologist reported that the examination was 
essentially normal.  The diagnosis was benign headaches, not 
clearly classifiable, and the neurologist stated "[i]n my 
opinion, if someone says they are in pain, then they are in 
pain unless [there is] overwhelming evidence to the 
contrary."

Legal Criteria and Analysis

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim to VA has the burden of providing evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  The U.S. Court of Appeals for 
Veterans Claims (the Court) defines a well-grounded claim as 
one that is plausible, i.e., meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

Service connection may be granted for a disability resulting 
from personal injury incurred or disease contracted in the 
line of duty or for aggravation of a preexisting injury or 
disease.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection generally requires (1) medical evidence of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

In Savage v. Gober, 10 Vet. App. 488 (1997), the Court held 
that the chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may be still be well 
grounded under the continuity standard if (1) the condition 
is observed during service, (2) continuity of symptomatology 
is demonstrated thereafter, and (3) competent evidence 
relates the present condition to that symptomatology.  
Savage, 10 Vet. App. at 498.  

A veteran who served during a period of war, or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. §§ 1111, 1132 (West 1991); 
38 C.F.R. § 3.304(b) (1999).  

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997) (adopting the Courts prior definition of a well-
grounded claim as set forth in Caluza, 7 Vet. App. at 506); 
Grottveit, 5 Vet. App. at 93.  This burden may not be met 
merely by presenting lay testimony, as lay persons are not 
competent to offer medical opinions.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board is not free to judge weight or credibility at the 
well-grounded stage, except to the extent that it may 
determine certain evidence to be inherently incredible or 
beyond the competence of the witness.  See Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995); King (Roderick) v. 
Brown, 5 Vet. App. 19, 21 (1993); Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  At the well-grounded stage all evidence 
not, on its face, inherently incredible or beyond the 
competence of the witness is presumed credible.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) (citing Gilbert, 1 Vet. App. at 54).

Initially, the Board finds that the veteran's claim of 
entitlement to service connection is plausible, and therefore 
well grounded.  See 38 U.S.C.A. § 5107(a).  The record 
includes documentation that the veteran experienced headaches 
during active duty; physicians have diagnosed present 
headaches; and there is competent evidence tending to show a 
relationship between the current headaches and the in-service 
diagnoses of headaches.  Thus, the veteran has submitted a 
plausible claim that is capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.

Significantly, the veteran's induction examination was 
negative for notation of any headache disorder; thus, he is 
presumed to have been in sound condition on entry into active 
service.  See Verdon v. Brown, 8 Vet. App. 529 (1996); Crowe 
v. Brown, 7 Vet. App. 238, 245 (1994); Bagby v. Derwinski, 
1 Vet. App. 225, 227 (1991). 

In this case, the positive evidence in support of the 
veteran's claim includes service medical records reflecting 
in-service diagnosis and treatment of headaches.  Other 
evidence in favor of the claim includes his own statements 
and testimony (as reflected in the post-service medical 
records and reported in the Hearing Officer's notes) 
regarding a post-service continuity of symptoms related to 
headaches.  The Board finds that the veteran's statements 
regarding his headaches, and the continuity thereof, are 
consistent with the documentary record and entirely credible. 

There is medical evidence of record which tends to show a 
link or nexus to some degree at least between the veteran's 
current headaches and his in-service headaches.  The post-
service medical reports, while not definitively establishing 
that the veteran's current headaches are related to in-
service injury or disease, do reflect that he suffered from 
headaches while on active duty.  With respect to other 
positive evidence, it is noted that several service medical 
records document complaints of headaches between November 
1979 and November 1995.  VA examination in March 1996, within 
two months of his separation from service, noted that he 
continued to experience headaches.  Notably, the Board finds 
that the claims file does not contain evidence which 
sufficiently rebuts evidence tending to show a relationship 
between the veteran's current headaches and the in-service 
occurrence of headaches; at least not evidence of such 
quality or quantity that it outweighs evidence in support of 
this claim.

In sum, the evidence establishes that the veteran's current 
headaches cannot be reasonably dissociated from the headaches 
identified during his active military service.  On 
consideration of all the pertinent evidence and material of 
record, the Board finds that there is an approximate balance 
of positive and negative evidence regarding the merits of the 
issue of service connection for headaches.  Thus, the Board 
concludes that the evidence is in favor of the veteran's 
claim of service connection for headache disability.  38 
U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 
3.304.


ORDER

Service connection for headache disability is granted.



		
	J. F. Gough
	Veterans Law Judge
	Board of Veterans' Appeals



 

